                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DISTRICT AT LONDON

APPALACHIAN REGIONAL                              )
HEALTHCARE, INC.                                  )
                                                  )
PLAINTIFF                                         ) NO. 6:19-cv-00038-GFVT
v.                                                )
                                                  )
PURDUE PHARMA L.P., ET AL                         )
                                                  )
DEFENDANTS                                        )

                                AMENDED AGREED ORDER

By agreement of the Defendants listed below, by counsel, and Plaintiff Appalachian Regional

Healthcare, by counsel, and the Court being sufficiently advised; IT IS HEREBY ORDERED

that the below listed Defendants shall have an enlargement of time to sixty (60) days following

the earlier of either any decision on a motion for remand that Plaintiff may file or a final decision

by the Judicial Panel on Multidistrict Litigation (“JPML”) on whether to transfer the case to In

re: National Prescription Opiate Litigation, MDL No. 2804 (N.D. Ohio), to move, answer, or

otherwise respond to the Complaint.

DATED THIS ______ DAY OF ____________, 2019.




                                              JUDGE, UNITED STATES DISTRICT COURT
/s/Jessica A. Burke
Jessica A. Burke
BURKE LAW GROUP
P.O. Box 1510
Whitley City, Kentucky 42653
Phone: (859) 533-3269
Fax: (502) 415-7297
jessica@jblawoffices.net
Counsel for Plaintiff Appalachian
Regional Healthcare

  /s/W. Kennedy Simpson
W. Kennedy Simpson
THOMPSON MILLER & SIMPSON PLC
734 West Main Street, Suite 400
Louisville, Kentucky 40202
502-585-9900
ksimpson@tmslawplc.com
Counsel for Defendant H. D. Smith, LLC,
f/k/a H. D. Smith Wholesale Drug Company

_/s/ Monica H. Braun___________
Steven B. Loy
Perry M. Bentley
Monica H. Braun
STOLL KEENON OGDEN PLLC
300 West Vine Street, Suite 2100
Lexington, KY 40507-1801
T: (859) 231-3000
F: (859) 253-1093
Steven.loy@skofirm.com
Perry.bentley@skofirm.com
Monica.braun@skofirm.com
Counsel for Defendant Cardinal Health, Inc.

__/s/ C. Scott Jones___________
C. Scott Jones
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
T: (214) 740-8761
M: (214) 802-8761
F: (214) 740-8800
Sjones@lockelord.com
Co-counsel for Defendant Henry Schien, Inc.
__/s/ Robert C. “Coley” Stilz III_____
Robert C. “Coley” Stilz III
KINKHEAD & STILZ
PNC Tower
301 East Main Street, Suite 800
Lexington, KY 40507
T: (859) 296-2300
cstilz@ksattorneys.com
Co-counsel for Defendant Henry Schien, Inc.

__/s/ Matthew P. Cook__________
Matthew P. Cook
Colton Givens
KERRICK BACHERT PSC
1025 State Street
Bowling Green, KY 42101
T: (270) 782-8160
mcook@kerricklaw.com
cgivens@kerricklaw.com
Counsel for Defendant Richie Pharmacal, Co.

__/s/ John A. McCauley_________
John A. McCauley
James K. O’Connor
Michael MacWilliams
VENABLE LLP
750 East Pratt Street, Suite 900
Baltimore, MD 21202
T: (410)244-7682
F: (410)244-7742
jmccauley@venable.com
jko'connor@venable.com
mbmacwilliams@venable.com
Counsel for Defendant Abbott Laboratories and Abbott Laboratories Inc.

/s/ Louis W. Schack
Louis W. Schack*
Neil A. Hlawatsch*
REED SMITH LLP
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
(215) 851-8100
LSchack@ReedSmith.com
NHlawatsch@ReedSmith.com
*denotes national counsel who will seek pro hac vice admission
Attorneys for Defendant AmerisourceBergen Drug Corporation
___/s/ Jeffrey F. Peck____________
Jeffrey F. Peck
Thomas G. McIntosh
ULMER & BERNE LLP
600 Vine Street, Suite 2800
Cincinnati, OH 45202
T: (513)698-5000
F: (513)698-5001
jpeck@ulmer.com
tmcintosh@ulmer.com
Counsel for Defendant Amneal Pharmaceuticals LLC

___/s/ Christopher M. Mussler________
Christopher M. Mussler
GWIN, STEINMETZ & BAIRD, PLLC
401 West Main Street, Suite 1000
Louisville, KY 40202
Telephone: 502-618-5700
Facsimile: 502-618-5701
cmussler@gsblegal.com

J. Matthew Donohue*
Joseph L. Franco*
HOLLAND & KNIGHT LLP
2300 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, OR 97204
Telephone: 503.243.2300
Facsimile: 503.241.8014
matt.donohue@hklaw.com
joe.franco@hklaw.com
Co-counsels for Defendant INSYS Therapeutics, Inc.
* denotes national counsel who will seek pro hac vice admission

___/s/ Mark S. Cheffo_______
Mark S. Cheffo*
Hayden A. Coleman*
DECHERT LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036-6797
Tel: (212) 698-3500
Fax: (212) 698-3599
Mark.Cheffo@dechert.com
Hayden.Coleman@dechert.com
Counsel for Defendant Purdue Pharma L.P.,
Purdue Pharma Inc.; and The
Purdue Frederick Company Inc.
* denotes national counsel who will seek pro hac vice admission

__/s/ Scott Powers_____________
Scott Powers
BAKER BOTTS LLP
98 San Jacinto Blvd, Ste. 1500
Austin, TX 78701
T: (512)322-2678
F: (512)322-8392
M: (512) 750-4248
Scott.powers@bakerbotts.com
Counsel for Defendant Depomed Inc. n/k/a Assertio Therapeutics, Inc.

 /s/ Brien T. O’Connor
Brien T. O’Connor *
Andrew J. O’Connor *
ROPES & GRAY LLP1
800 Boylston Street
Boston, MA 02199
T: (617) 235-4650
F: (617) 235-9882
Brien.o’connor@ropesgray.com
Andrew.o’connor@ropesgray.com
Counsel for Mallinckrodt LLC and SpecGX LLC
Specially appearing for Mallinckrodt PLC
* denotes pro hac vice application to be submitted

/s/ Donna Welch
Donna Welch, PC *
Martin L. Roth *
Timothy Knapp *
KIRKLAND & ELLIS LLP2
300 North LaSalle
Chicago, IL 60654


11
   Mallinckrodt plc, an Irish company, disputes that it was properly served but nonetheless agrees to an extension
and expressly reserves all available defenses, including but not limited to lack of personal jurisdiction and service of
process.



         2
            Allergan plc f/k/a Actavis plc and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson
Pharmaceuticals, Inc. dispute that they have been served but nonetheless agree to an extension and expressly reserve
all available defenses, including but not limited to lack of personal jurisdiction and service of process.
T: (312) 862-2000
Donna.welch@kirkland.com
Martin.roth@kirkland.com
Timothy.knapp@kirkland.com

Jennifer G. Levy PC *
KIRKLAND & ELLIS LLP
655 Fifteenth Street, NW
Washington DC 20005
T: (202) 879-5000
Jennifer.levy@kirkland.com
Counsel for Allergan PLC f/k/a Actavis PLC and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a
Watson Pharmaceuticals, Inc.
* denotes national counsel who will seek pro hac vice admission

/s/ Lindsay Zanello
_____________________________
Lindsay Zanello
Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036
(212) 698-3867
lindsay.zanello@dechert.com
Counsel for Purdue Pharma L.P.

/s/ Daniel G. Jarcho
Daniel G. Jarcho*
D.C. Bar No. 391837
ALSTON & BIRD LLP
950 F Street NW
Washington, DC 20004
Telephone: (202) 239-3254
Facsimile: (202) 239-333
E-mail: daniel.jarcho@alston.com

Cari K. Dawson*
Georgia Bar No. 213490
Jenny A. Mendelsohn*
Georgia Bar No. 447183
ALSTON & BIRD LLP
1201 West Peachtree Street NW
Atlanta, GA 30309
Tel.: (404) 881-7000
Fax: (404) 881-7777
E-mail: cari.dawson@alston.com
E-mail: jenny.mendelsohn@alston.com
Attorneys for Noramco, Inc.
* denotes national counsel who will seek pro hac vice admission

/s/ Kirk Ogrosky
Kirk Ogrosky
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave. NW
Washington, DC 20001
Phone: 202-942-5000
Fax: 202-942-5999
Email: Kirk.Ogrosky@arnoldporter.com
Counsel for Defendants Endo Health Solutions Inc. and
Endo Pharmaceuticals Inc.

/s/ Charles C. Lifland
Charles C. Lifland*
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
(213) 430-6000
clifland@omm.com
Attorney for Defendants Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-
Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen
Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.
* denotes national counsel who will seek pro hac vice admission

/s/ Charles C. Lifland
Charles C. Lifland*
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
(213) 430-6000
clifland@omm.com
Attorney for Defendants Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-
Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen
Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.
* denotes national counsel who will seek pro hac vice admission
/s/ Kirk Ogrosky
Kirk Ogrosky
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave. NW
Washington, DC 20001
202-942-5000
Kirk.Ogrosky@arnoldporter.com
Counsel for Defendants Endo Health Solutions Inc. and
Endo Pharmaceuticals Inc.

/s/ Trent Spurlock
Trent Spurlock
DINSMORE & SHOHL LLP
101 S. Fifth Street
Suite 2500
Louisville, KY 40202
Tel: (502) 540-2300
Fax: (502) 540-2529
trent.spurlock@dinsmore.com

Steven A. Reed*
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103-2921
Tel: (215) 963-5603
Fax: (215) 963-5001
steven.reed@morganlewis.com

Wendy West Feinstein*
MORGAN, LEWIS & BOCKIUS LLP
One Oxford Centre, 32nd Floor
Pittsburgh, PA 15219-6401
(412) 560-7455
wendy.feinstein@morganlewis.com

Brian M. Ercole*
MORGAN, LEWIS & BOCKIUS LLP
200 South Biscayne Boulevard
Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3416
Fax: (305) 415-3001
brian.ercole@morganlewis.com
*denotes national counsel who will seek pro hac vice admission
Counsel for Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Watson Laboratories, Inc., Actavis
Pharma, Inc. f/k/a Watson Pharma, Inc. and Actavis LLC.
/s/ Melissa Norman Bork
Margaret E. Keane
Holland N. McTyeire, V
Melissa Norman Bork
BINGHAM GREENEBAUM DOLL LLP
101 S. Fifth Street, Suite 3500
Louisville, KY 40202
Tel:    502-589-4200
Fax: 502-587-3695
Email: mkeane@bgdlegal.com
        hmctyeire@bgdlegal.com
        mbork@bgdlegal.com

and

James W. Matthews*
Ana M. Francisco*
Katy E. Koski*
FOLEY & LARDNER LLP
111 Hungtington Avenue
Boston, MA 02199
Tel:    617.342.4000
Fax: 617.342.4001
Email: jmatthews@foley.com
afrancisco@foley.com
kkoski@foley.com
        * denotes national counsel, pro
        hac motion forthcoming
Counsel for Anda, Inc.
